Citation Nr: 1234092	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disorder, calcified granuloma, claimed as a tumor of the left lung as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


INTRODUCTION

The Veteran had active military service from May 1957 to November 1964.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In April 2008, the Veteran testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an August 2009 decision, the Board granted the Veteran's claim for service connection for residuals of dental trauma with loss of teeth, and denied his claims for service connection for a lung disorder, calcified granuloma, claimed as a tumor of the left lung as due to exposure to asbestos and an increased rating for his left femur disability prior to and after June 3, 2005.  At that time, the Board remanded the Veteran's claims for service connection for tinnitus and a disorder exhibited by calluses on the left foot to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In that litigation, a Joint Motion for Partial Remand was filed by the VA General Counsel and the appellant, averring that remand was required as to that part of the Board's decision that denied entitlement to service connection for a lung disorder, calcified granuloma, claimed as tumor of the left lung as due to exposure to asbestos.  In an Order of March 2010, the CAVC vacated that portion of the Board's decision that denied the claim for service connection for a lung disorder and remanded the matter, pursuant to the Joint Motion for Partial Remand.  A copy of the CAVC's Order in this matter has been placed in the claims file.

The appeal was remanded in March 2011 for additional development.  The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

The Board must ensure that the development requested in its remands is performed.  See Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  

As part of the action requested in the March 2011 remand, the Board requested an examination and opinion from the examiner.  For any lung disability found on examination, the examiner was requested to provide an opinion as to whether there is a 50 percent probability or greater that it is related to asbestos exposure or any other incident in service.  Following the April 2012 examination of the Veteran, the examiner opined that the Veteran did not have an asbestos-related lung disease.  However, the examiner concluded that there was a 50 percent probability that current lung disability was unrelated to military service.  While the tenor of the examination report seems to be that current lung disease is unrelated to service, if there is only a 50 percent probability that it is unrelated to service, then there may be a 50 percent probability that current lung disease is related to service.  The opinion provided does not answer the question as posed in the remand.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder and a copy of this remand to the April 2012 VA examiner.  The examiner is asked to provide an addendum to the examination report.  

For lung disability present, the examiner is requested to provide an opinion as to whether there is a 50 percent probability or greater that it is related to asbestos exposure or any other incident in service.  A complete rationale for all opinions offered should be provided.

2.  After the above development has been accomplished, the RO/AMC should review the record considering all of the evidence.  If the determination remains unfavorable to the Veteran, the RO/AMC must issue a supplemental statement of the case and provide him and his representative a reasonable period of time in which to respond before this case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



